             Case 1:17-cr-00630-ER Document 142 Filed 10/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------x
                                                             :
UNITED STATES OF AMERICA                                          ORDER
                                                             :
          - v. -
                                                             :    17 Cr. 630 (ER)
RUJA IGNATOVA, et al.
                                                             :
                               Defendants.
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                  Oct. 9, 2019

          In connection with the above-captioned case, the entities and individuals set forth below

(collectively, the “Affected Parties”), having failed to show cause, pursuant to this Court’s Order

to Show Cause dated September 25, 2019, why any privilege the Affected Parties may have in

communications with counsel does not fall within the crime-fraud exception to attorney-client

privilege, or has not otherwise been waived for failure to assert or defend such privilege, IT IS

HEREBY ORDERED THAT:

                    1.        Any attorney-client privilege held by the Affected Parties in connection

with the communications described below (collectively, the “Subject Communications”) is

deemed waived:

                              a.        Communications between OneCoin Ltd., OnePayments Ltd.,

OneNetwork Services Ltd., OneAcademy, OneLife, and RavenR Capital Limited, and attorneys

for those entities; and

                              b.        Communications between Ruja Ignatova, Frank Ricketts, Manon

Hubenthal, Irina Dilkinska, International Marketing Services GmBH, International Marketing

Services Singapore Pte, International Marketing Strategies Ltd., and B&N Consult EOOD, and

attorneys for those individuals and entities, regarding OneCoin-related financial transactions and

the continued operation of the OneCoin scheme.
         Case 1:17-cr-00630-ER Document 142 Filed 10/09/19 Page 2 of 2



              2.      The Subject Communications fall within crime-fraud exception to the

attorney-client privilege, and are therefore non-privileged notwithstanding the waiver described

above.


Dated:        New York, New York
                                                   SO ORDERED:
              October ___,
                       9 2019

                                                   SO ORDERED:

                                                   ____________________________________
                                                   HONORABLE EDGARDO RAMOS
                                                   UNITED STATES DISTRICT JUDGE




                                               2
